           Case 19-50269-SCS                          Doc 28          Filed 03/07/19 Entered 03/07/19 16:08:23                 Desc Main
                                                                     Document      Page 1 of 10

                                                               United States Bankruptcy Court
                                                                      Eastern District of Virginia
 In re      Coastline Electrical Services, Inc.                                                              Case No.     19-50269
                                                                                   Debtor(s)                 Chapter      11



                                                   AMENDMENT COVER SHEET
Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:
                Involuntary/Voluntary Petition [Specify reason for amendment:            ]
                Check if applicable:     Soc. Sec. No. amended. [If applicable: An original, signed Official Form 121 was
                mailed/hand-delivered to the Clerk's office on             .*]
                Summary of Your Assets and Liabilities (and Certain Statistical Information - Individuals Only)
                Declaration (Individuals - Form 106Dec) (Non-Individuals - Form 202)
                Schedule A/B – Property
                Schedule C – The Property You Claim as Exempt
                Schedule D – Creditors Who Hold Claims Secured by Property (See LBR 1009-1)
                Schedule E/F – Creditors Who Have Unsecured Claims (See LBR 1009-1)
                Schedule E/F Creditors Who Have Unsecured Claims (See LBR 1009-1)
                 ($31.00 fee required if adding or deleting pre-petition creditors, changing amounts owed or classification of
                debt.) Check applicable statement(s):
                        Creditor(s) added                            Creditor(s) deleted
                        Change in amounts owed or classification of debt
                        No pre-petition creditors added/deleted, or amounts owed or classification of debt changed. [Docket:
                        Amended Schedule(s) and/or Statement(s), List(s)-NO FEE)
                        Post-petition creditors added (Schedule of Unpaid Debts)
                REMINDER: Conversion of Chapter 13 to Chapter 7 - only file Schedule of Unpaid Debts.
                Schedule G – Executory Contracts and Unexpired Leases
                Schedule H – Codebtors
                Schedule I – Your Income
                Schedule J – Your Expenses

[NOTE: The form “NOTICE TO CREDITOR(S) (RE AMENDMENT)” is still required when adding or deleting creditors.
*Amendment of debtor(s) Social Security Number requires that this cover sheet together with a completed Official Form 121 –
Statement About Your Social Security Numbers be electronically filed or submitted to the Clerk’s Office for “restricted”
entry of the amended Social Security Number into the case record.]
             Statement of Financial Affairs
             Statement of Intention for Individuals Filing Under Chapter 7
             Chapter 11 List of Equity Security Holders
             Chapter 11: The List of Creditors Who Have the 20 Largest Unsecured Claims Against You Who Are Not Insiders
             Attorney’s Disclosure of Compensation
             Other:
                                  NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
Pursuant to Federal Rule of Bankruptcy Procedure 1009(a) and Local Rule 1009-1, I certify that notice of the filing of the
amendment(s) checked above has been given this date to the United States Trustee, the trustee in this case, and to any and all entities
affected by the amendment as follows:     .
 Date: March 7, 2019
                                                                        /s/ Kelly M. Barnhart
                                                                        Kelly M. Barnhart
                                                                        Attorney for Debtor(s) [or Pro Se Debtor(s)]
                                                                        State Bar No.:    VSB #65246 VA
                                                                        Mailing Address: Roussos & Barnhart PLC
                                                                                          500 E. Plume Street, Ste. 503
                                                                                          Norfolk, VA 23510
                                                                        Telephone No.:    757-622-9005



[amendcs ver. 12/16]

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case 19-50269-SCS                          Doc 28           Filed 03/07/19 Entered 03/07/19 16:08:23                   Desc Main
                                                                      Document      Page 2 of 10




 Fill in this information to identify the case:

 Debtor name         Coastline Electrical Services, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)         19-50269
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule       A/B and H
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 7, 2019                           X /s/ Eric G. DePiazzy
                                                                       Signature of individual signing on behalf of debtor

                                                                       Eric G. DePiazzy
                                                                       Printed name

                                                                       Owner/Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 19-50269-SCS                          Doc 28          Filed 03/07/19 Entered 03/07/19 16:08:23                           Desc Main
                                                                     Document      Page 3 of 10
 Fill in this information to identify the case:

 Debtor name         Coastline Electrical Services, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)         19-50269
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                              Last 4 digits of account
                                                                                                             number


           3.1.     TowneBank (available funds)                              Checking                        8973                                    $29,465.53



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $29,465.53
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                               896,831.95   -                               0.00 =....                            $896,831.95
                                              face amount                        doubtful or uncollectible accounts



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 19-50269-SCS                          Doc 28          Filed 03/07/19 Entered 03/07/19 16:08:23                  Desc Main
                                                                     Document      Page 4 of 10
 Debtor         Coastline Electrical Services, Inc.                                           Case number (If known) 19-50269
                Name


 12.       Total of Part 3.                                                                                                          $896,831.95
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2018 Volvo XC90; VIN:
                     YV4A22PK3J1364374                                                      $0.00                                         $48,900.00


           47.2.     3 Ford Vans (no liens)                                                 $0.00                                           $4,000.00


           47.3.     2018 Ford Escape; VIN:
                     1FMCU0F73JUB20970                                                      $0.00                                         $11,062.00


           47.4.     2018 Ford Escape; VIn:
                     1FMCU0F75JUB20971                                                      $0.00                                         $11,090.00


           47.5.     2018 Ford Escape; VIN:
                     1FMCU0F74JUB80028                                                      $0.00                                         $12,000.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 19-50269-SCS                          Doc 28          Filed 03/07/19 Entered 03/07/19 16:08:23                 Desc Main
                                                                     Document      Page 5 of 10
 Debtor         Coastline Electrical Services, Inc.                                          Case number (If known) 19-50269
                Name

           47.6.     2017 Ford F-450; VIN:
                     1FD9W4GT6HEE59041                                                      $0.00                                     $42,000.00


           47.7.     2018 Ford Transit VAN; VIN:
                     1FTYR1CM1JKA51087                                                      $0.00                                     $31,965.00


           47.8.     2017 Ford F-150 pickup; VIN:
                     1FTMF1C86HKE03438                                                      $0.00                                     $16,000.00


           47.9.     2017 Ford F-150 pickup; VIN:
                     1FTFX1CG8HKD56944                                                      $0.00                                     $16,000.00


           47.10 2017 Ford F-150; VIN:
           .     1FTEX1CPXHFC42349                                                          $0.00                                     $16,000.00


           47.11 2017 Ford F-150 pickup; VIN:
           .     1FTEX1CP0HKC58700                                                          $0.00                                     $15,000.00


           47.12 2017 Ford F-150 pickup; VIN:
           .     1FTEX1CP4HKD15335                                                          $0.00                                     $13,000.00


           47.13 2017 Ford F-150 pickup; VIN:
           .     1FTEX1C83HFC00064                                                          $0.00                                     $13,000.00


           47.14 2018 Ford F-150 pickup; VIN:
           .     1FTEW1EG1JFC52631                                                          $0.00                                     $53,775.00


           47.15 2018 Ford F-150 VIN
           .     1FTEX1CP3JFA14473                                                          $0.00                                     $18,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           1 2012 Volvo Excavator Model EC35c S/N 5520
           SN: VCEC350L00005236                                                        Unknown                                          Unknown


           2018 BWISE DLP 14-15 Dump Trailer s/n
           58CB1DC25JC005233 and attachments                                                $0.00                                       $5,000.00


           2013 Wacker Neuson 38ZS Compact Excavatar
           S/N WNCE0701CPAL00400                                                            $0.00                                     $12,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
           Case 19-50269-SCS                          Doc 28          Filed 03/07/19 Entered 03/07/19 16:08:23                 Desc Main
                                                                     Document      Page 6 of 10
 Debtor         Coastline Electrical Services, Inc.                                          Case number (If known) 19-50269
                Name

           2012 John Deere 329D Skid Steer Track Loader
           sn/n 1T0329DAECD2
           2004 Bobcat 30C Auger Skid Steer Attachment
           s/n 944503556
           2012 Bobact LT313 Trencher Skid Steer
           Attachment s/n 45408683
           2000 MK Diamond Core Drill w/st s/n
           798C60330006
           2011 Husqvama X150 Soft-Cut Saw s/n
           1283474005
           2011 Wacker Neuson BFS1318AB Walk Behind
           Saw s/n 10031983                                                                 $0.00                                     $20,000.00


           2 2008 scissor lifts, Genie GS1930; Serial Nos.
           GS3008B-95487, GS3008B-89623
           1 2007 scissor lift, Genie GS1930; Serial No.
           83132                                                                            $0.00                                       $4,800.00


           2 2008 scissor lifts, Genie GS1930; Serial Nos.
           GS3008B-94310; GS3008B-95689                                                     $0.00                                       $3,500.00


           1 2012 Volvo EC20C Excavator trailer; Serial
           No. NSN, VCE020CV00002589                                                        $0.00                                     $13,000.00


           4 scissor lifts, Genie GS1930; Serial Nos.
           0200181382; 0200194359; GR07-10175,
           GR07-10184                                                                       $0.00                                       $4,800.00


           2013 Wacker 38Z3 Compact Excavator (Serial
           No. WNCE0701CPAL00400)                                                           $0.00                                     $13,500.00


           2012 Genie Boom Lift; Towable (Serial No.
           TZ5012-349)                                                                      $0.00                                     $15,000.00


           3 2012 Scissor lifts, Genie GS1930, Skyjack
           SJ3219 (Serial Nos. 0200207907; 0200212708;
           0200209724; 22030776; 22036399)                                                  $0.00                                       $7,500.00


           2 2013 Volvo EC35C Excavators                                                    $0.00                                     $27,000.00



 51.       Total of Part 8.                                                                                                       $447,892.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-50269-SCS                         Doc 28          Filed 03/07/19 Entered 03/07/19 16:08:23                 Desc Main
                                                                     Document      Page 7 of 10
 Debtor         Coastline Electrical Services, Inc.                                          Case number (If known) 19-50269
                Name



        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-50269-SCS                             Doc 28           Filed 03/07/19 Entered 03/07/19 16:08:23                                         Desc Main
                                                                          Document      Page 8 of 10
 Debtor          Coastline Electrical Services, Inc.                                                                 Case number (If known) 19-50269
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $29,465.53

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $896,831.95

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $447,892.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,374,189.48            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,374,189.48




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
           Case 19-50269-SCS                          Doc 28          Filed 03/07/19 Entered 03/07/19 16:08:23                   Desc Main
                                                                     Document      Page 9 of 10
 Fill in this information to identify the case:

 Debtor name         Coastline Electrical Services, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)         19-50269
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Eric George                       12505 Bay Hill Drive                              Fox Capital Group,                 D
             Depiazzy                          Chester, VA 23836                                 Inc.                               E/F       3.18
                                                                                                                                    G




    2.2      Eric George                       12505 Bay Hill Drive                              Chrome Financial                   D   2.1
             Depiazzy                          Chester, VA 23836                                                                    E/F
                                                                                                                                    G




    2.3      Eric George                       12505 Bay Hill Drive                              Fora Financial                     D   2.2
             Depiazzy                          Chester, VA 23836                                 Business Loans, LLC                E/F
                                                                                                                                    G




    2.4      Eric George                       12505 Bay Hill Drive                              Wynne Volvo of                     D   2.28
             Depiazzy                          Chester, VA 23836                                 Hampton                            E/F
                                                                                                                                    G




    2.5      Eric George                       12505 Bay Hill Drive                              Star Capital Group,                D   2.14
             Depiazzy                          Chester, VA 23836                                 LP                                 E/F
                                                                                                                                    G




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 19-50269-SCS                          Doc 28          Filed 03/07/19 Entered 03/07/19 16:08:23                   Desc Main
                                                                     Document     Page 10 of 10
 Debtor       Coastline Electrical Services, Inc.                                            Case number (if known)   19-50269


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      Eric George                       12505 Bay Hill Drive                               TowneBank                       D   2.15
             Depiazzy                          Chester, VA 23836                                                                  E/F
                                                                                                                                  G




    2.7      Eric George                       12505 Bay Hill Drive                               TowneBank                       D   2.16
             Depiazzy                          Chester, VA 23836                                                                  E/F
                                                                                                                                  G




    2.8      Keith Walter                      225 Milstead Road                                  Fox Capital Group,              D
             Smith                             Newport News, VA 23606                             Inc.                            E/F       3.18
                                                                                                                                  G




    2.9      Keith Walter                      225 Milstead Road                                  Chrome Financial                D   2.1
             Smith                             Newport News, VA 23606                                                             E/F
                                                                                                                                  G




    2.10     Keith Walter                      225 Milstead Road                                  Fora Financial                  D   2.2
             Smith                             Newport News, VA 23606                             Business Loans, LLC             E/F
                                                                                                                                  G




Official Form 206H                                                            Schedule H: Your Codebtors                                    Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
